             Case 1:19-cv-09767-AKH Document 177 Filed 08/03/20 Page 1 of 2




   UNITED STATES DISTRICT COURT
   SOUTHERN DISTRICT OF NEW YORK
   ___________________________________________

   IN RE PARETEUM SECURITIES LITIGATION                                 1:19-cv-09767-AKH-GWG


   __________________________________________




                DEFENDANT SQUAR MILNER LLP’S NOTICE OF MOTION
             TO DISMISS THE FIRST AMENDED CONSOLIDATED COMPLAINT


        PLEASE TAKE NOTICE that upon the annexed Declaration of Peter J. Larkin, Esq.,

with exhibits, dated August 3, 2020, the accompanying Memorandum of Law, dated August 3,

2020, and all the prior proceedings had herein, Defendant Squar Milner LLP (“Squar Milner”) by

and through its undersigned counsel, will move this Court, before Honorable Alvin K. Hellerstein,

at the United States District Court, Southern District of New York, 500 Pearl Street, New York,

New York, on the date and at the time set by the Court, for an order:

    1. Pursuant to Rule 12(b)(6) of the Federal Rules of Civil Procedure, dismissing Count VI in

        Plaintiff’s First Amended Consolidated Complaint against Squar Milner, LLP for failure

        to state a claim, and granting such other and further relief as the Court deems just and

        proper.




                                                1

8369498v.1
             Case 1:19-cv-09767-AKH Document 177 Filed 08/03/20 Page 2 of 2




        PLEASE TAKE FURTHER NOTICE that, pursuant to the Stipulation and [Proposed]

Order, filed on August 3, 2020 pursuant to the Court’s June 23, 2020 Order, opposition papers, if

any, shall be file by August 27, 2020, and reply papers, if any, shall be filed by September 3, 2020.


Dated: August 3, 2020


                                              Respectfully submitted,

                                      Wilson Elser Moskowitz Edelman & Dicker LLP



                                          By: /s/ Peter J. Larkin
                                             Peter J. Larkin
                                             Thomas R. Manisero
                                             Rebecca R. Gelozin
                                             Attorneys for Squar Milner LLP
                                             1133 Westchester Avenue
                                             White Plains, New York 10604
                                             (914) 323-7000

                                              Madison S. Spach, Jr.
                                              Spach Capaldi & Waggaman LLP
                                              Attorneys for Squar Milner LLP
                                              4676 MacArthur Court
                                              Suite 550
                                              Newport Beach, California 92660
                                              (949) 852-0710




                                                 2

8369498v.1
